      Case 2:20-cv-00185 Document 1 Filed on 07/17/20 in TXSD Page 1 of 23




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

Daniel T.A. Cotts PLLC, individually and on          Case No. 2:20-cv-00185
behalf of all others similarly situated,
                                                     CLASS ACTION COMPLAINT FOR
                               Plaintiff,            DECLARATORY RELIEF AND
-v-                                                  DAMAGES

American Bank, N.A.                                  DEMAND FOR JURY TRIAL
                               Defendant.



       Plaintiff Daniel T.A. Cotts PLLC (“Plaintiff”) brings this class action complaint on behalf
of itself and those similarly situated against Defendant American Bank, N.A. (hereinafter
“Defendant”), to obtain fees owed to Plaintiff as a result of its work as an agent to assist small
business borrowers (the “Applicants”) in getting federally guaranteed loans through the
Paycheck Protection Program (“PPP”), a federal program implemented to provide small
businesses with loans to combat the economic impact of COVID-19. Federal regulations require
Defendant to pay Plaintiff and the proposed Class for their work as agents who facilitated loans
between Defendant and small businesses. Despite precise regulatory requirements stating that
agent fees are owed to Plaintiff, Defendant has failed to pay Plaintiff and the Class Members.
Instead, Defendant has kept the agent fees for itself. Plaintiff alleges the following based upon its
knowledge and upon information and belief, including investigations conducted by its attorneys.
                                            I.   PARTIES

        1.       Plaintiff Daniel T.A. Cotts PLLC is a professional limited liability company

organized and authorized to do business, and doing business, in the State of Texas since January

2019. Daniel Cotts, Esq. is the owner of Daniel T.A. Cotts PLLC. He resides in this District, in

Corpus Christi, Nueces County, Texas, and is an attorney in good standing in Texas since 2003.

Plaintiff’s principal place of business is in Corpus Christi, Texas, and has experience in taxation,



                                                 1
      Case 2:20-cv-00185 Document 1 Filed on 07/17/20 in TXSD Page 2 of 23



partnership taxation, wealth planning, corporate law, and business law. Although Plaintiff

assisted its clients with preparing their application(s) for a PPP loan from Defendant American

Bank, Defendant has failed to pay Plaintiff the agent fees it owes Plaintiff for Plaintiff’s work in

securing the PPP loans.

        2.       Defendant American Bank, N.A. (“American Bank”) is a federally chartered

bank and a wholly owned subsidiary of American Bank Holding Corporation. Its principal place

of business is in Corpus Christi, Texas. American Bank is a $1.4 billion bank founded in Corpus

Christi, Texas in 1970 with 16 locations throughout Texas. It can be served via its president,

Richard Scanio at 100 American Bank Plaza, Corpus Christi, TX 78401. It conducts substantial

business in this District. Plaintiff acted in the statutorily defined role of an agent in securing PPP

loans for 16 Applicants from American Bank in an amount of approximately $1,400,000.

Although each of the Applicants’ PPP loans was funded by American Bank, based on

information and belief, American Bank has taken custody of the money owed to Plaintiff from

the Federal Government, yet failed to pay Plaintiff the statutorily required agent fees that

Plaintiff is owed.

                             II.     JURISDICTION AND VENUE

        3.       The Court has original jurisdiction over this action under the Class Action

Fairness Act, 28 U.S.C. §1332(d), because this is a class action in which (1) at least some

members of the proposed Class have different citizenship from Defendant(s); (2) the proposed

class consists of more than 100 persons or entities; and (3) the claims of the proposed members

of the Class exceed $5,000,000 in the aggregate.

        4.       This Court also has original jurisdiction over this action under 28 U.S.C. §1331

because the action arises under the laws of the United States, including the Coronavirus Aid,




                                                  2
      Case 2:20-cv-00185 Document 1 Filed on 07/17/20 in TXSD Page 3 of 23



Relief, and Economic Security Act, the CARES Act (P.L. 116-136), and the SBA Regulations

(as defined below).

        5.       This Court has personal jurisdiction over Defendant because Defendant does

business in this District, and a substantial number of the events giving rise to the claims alleged

herein took place in this District.

        6.       The venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because

Plaintiff’s principal place of business is located in this District, and a substantial part of the

events or omissions giving rise to the alleged claims occurred in this District. Plaintiff, on behalf

of its clients, applied for the PPP loans while in this District and Defendant, marketed, promoted,

and took applications for the PPP loans in this District.

                               III.   FACTUAL ALLEGATIONS

A.      Background
        7.       On January 21, 2020, the Center for Disease Control and Prevention (“CDC”)
confirmed the first U.S. case of a new coronavirus, known as COVID-19.
        8.       On January 30, 2020, the World Health Organization (“WHO”) declared the
COVID-19 outbreak to be a “public health emergency of international concern.”

        On March 11, 2020, the WHO declared that the spread of COVID-19 had become a
pandemic.
      9.         On March 19, 2020, Texas Governor Greg Abbott issued Executive Order GA-

08 (the “Directive”) for the State to prevent the spread of COVID-19. Shortly before the GA-08

Directive expired, on March 31, 2020, Governor Abbott issued Executive Order GA-14

extending the Directive until April 30, 2020.

        10.      On March 13, 2020, President Trump issued the Coronavirus Disease 2019

(COVID-19) Emergency Declaration applicable to the United States, which declared that the



                                                 3
      Case 2:20-cv-00185 Document 1 Filed on 07/17/20 in TXSD Page 4 of 23



pandemic was of “sufficient severity and magnitude to warrant an emergency declaration for all

states, territories and the District of Columbia.”

        11.      The Trump Administration expressly recognized that with the COVID-19

emergency, “many small businesses nationwide are experiencing economic hardship as a direct

result of the Federal, State, and local public health measures that are being taken to minimize the

public’s exposure to the virus.” See Business Loan Program Temporary Changes; Paycheck

Protection Program, 13 CFR Part 120, Interim Final Rule (the “SBA PPP Final Rule”).

        12.      On March 25, 2020, in response to the economic damage caused by the COVID-

19 crisis, the United States Senate passed the Coronavirus Aid, Relief, and Economic Security

Act, the CARES Act (P.L. 116-136). The CARES Act was passed by the House of

Representatives the following day and signed into law by President Trump on March 27, 2020.

This legislation included $377 billion in federally-funded loans to small businesses and a $500

billion governmental lending program, administered by the United States Department of

Treasury (“Treasury”) and the Small Business Administration (“SBA”), a United States

government agency that provides support to entrepreneurs and small businesses.

        13.      As part of the CARES Act, the Federal Government created a $349 billion loan

program, referred to as the Paycheck Protection Program or PPP, temporarily adding a new

product to the SBA’s 7(a) Loan Program (“SBA 7(a) Program”).

        14.       The PPP provided small businesses with loans to be originated from February

15, 2020, through June 30, 2020. The PPP was created to provide American small businesses

with eight-weeks1 of cash-flow assistance and to allow a certain percentage of the loan to be



1
 On June 5, 2020, the Paycheck Protection Program Flexibility Act of 2020 (Pub. L. 116-142),
extended the eight-week period to twenty-four weeks.



                                                     4
      Case 2:20-cv-00185 Document 1 Filed on 07/17/20 in TXSD Page 5 of 23



forgiven if the loan is utilized to retain employees and fund payrolls. Although the loans are

administered by the Treasury and backed by the Federal Government, the loans are funded by

private lenders (“Lenders”), including banks and financial services firms, that review and

approve PPP loan applications.

        15.     The Treasury announced on April 3, 2020, that small businesses and sole

proprietors could fill out an application (the “Application”) to apply and receive loans to cover

their payroll and other expenses through approved SBA Lenders. Beginning on April 10, 2020,

independent contractors and self-employed individuals could apply as well.2

        16.     On April 24, 2020, President Trump signed the Paycheck Protection Program

and Health Care Enhancement Act (“PPPEA”). The PPPEA added $310 billion in PPP funding,

bringing the total PPP funds available to lend to $659 billion.

        17.     On June 5, 2020, President Trump signed the Paycheck Protection Program

Flexibility Act of 2020 (“Flexibility Act”) (Pub. L. 116-142), which changes key provisions of

the Paycheck Protection Program, including provisions relating to the maturity of PPP loans, the

deferral of PPP loan payments, and the forgiveness of PPP loans. The Flexibility Act did not

change Defendant’s statutory duty to pay Plaintiff the Agent Fees Plaintiff is owed.

        18.     The Treasury’s Paycheck Protect Program (PPP) Information Sheet for Lenders3

(the “PPP ISL”), consistent with the SBA PPP Final Rule (collectively, the “SBA Regulations”),



2
  Paycheck Protection Program (PPP) Information Sheet: Borrowers, Dep’t of Treasury (last
visited, June 18, 2020), https://home.treasury.gov/system/files/136/PPP--Fact-Sheet.pdf

3 Paycheck Protection Program (PPP) Information Sheet: Lenders, Dep’t of Treasury (last
visited, June 18, 2020),
https://home.treasury.gov/system/files/136/PPP%20Lender%20Information%20Fact%20Sheet.p
df?




                                                 5
          Case 2:20-cv-00185 Document 1 Filed on 07/17/20 in TXSD Page 6 of 23



describes a system to distribute the PPP loans that relies on established SBA Lenders – who

approve and fund loan applicants – and the addition of independent agents (“PPP Agents”) –

who provide small businesses with the necessary assistance enabling them to apply for a PPP

loan.

           19.    Under the SBA Regulations, a PPP Agent “can be:
                    •   An attorney;
                    •   An accountant;
                    •   A consultant;
                    •   Someone who prepares an applicant’s application for financial assistance
                        and is employed and compensated by the applicant;
                    •   Someone who assists a lender with originating, disbursing, servicing,
                        liquidating, or litigating SBA loans;
                    •   A loan broker; or,
                    •   Any other individual or entity representing an applicant by conducting
                        business with the SBA.”4

           20.    Unlike the existing SBA 7(a) Program, the SBA Regulations expressly

contemplate and encourage PPP Agents to assist small businesses with their Applications. The

SBA Regulations allow for and set standards by which PPP Agents are to be paid for their work.

Specifically, the regulations require that PPP Agents be paid from a portion of the set fees

provided to SBA Lenders for processing the PPP Loan.

           21.    Before the passage of the CARES Act, lenders were not compensated by the

SBA for originating SBA 7(a) Loans. Under the newly enacted SBA Regulations for PPP loans,




4
    Id.



                                                 6
        Case 2:20-cv-00185 Document 1 Filed on 07/17/20 in TXSD Page 7 of 23



Lenders are generously compensated for processing PPP loans (“Lender Fees”) based on the

amount of the funded PPP loan. The SBA pays Lender Fees to Lenders who process PPP loans in

the following amounts:

                       •   Five percent (5%) for loans of not more than $350,000;
                       •   Three percent (3%) for loans of more than $350,000 and less than
                           $2,000,000; and
                       •   One percent (1%) for loans of at least $2,000,000.5

          22.       The CARES Act states, “Agent fees will be paid by the lender out of the fees the

lender receives from SBA. Agents may not collect fees from the borrower or be paid out of the

PPP loan proceeds. The total amount that an agent may collect from the lender for assistance in

preparing an application for a PPP loan … may not exceed:

                •   One (1) percent for loans of not more than $350,000;
                •   0.50 percent for loans of more than $350,000 and less than $2 million; and
                •   0.25 percent for loans of at least $2 million.”6 (the “Agent Fees”).

          23.       Before the passage of the CARES Act, lenders and agents were not compensated

by the SBA for originating SBA 7(a) Loans. That is why the CARES Act authorized the

Treasury to establish limits on Agent Fees. The Treasury, “in consultation with the Secretary,

determined that the agent fee limits set forth above are reasonable based upon the application

requirements and the fees that lenders receive for making PPP loans.”7



5
    85 FR 20816 (3)(d).
6
    85 FR 20816 (4)(c).
7
    Id. (Emphasis Added).




                                                     7
       Case 2:20-cv-00185 Document 1 Filed on 07/17/20 in TXSD Page 8 of 23



         24.    In other words, when implementing the CARES Act, the Treasury determined

that the best and quickest way to get the PPP loans to the small businesses was to establish new

regulations where Lenders and PPP Agents work together to quickly and efficiently process

Applications. To incentivize this relationship, the Lender and Agent were to split the Federal

Government fees approximately 80% to be retained by the Lender and 20% to be forwarded to

the Agent.

         25.    By assisting businesses in preparing their Applications for PPP funding, PPP

Agents play a critical role in fulfilling the goals of the CARES Act and ensuring adherence to the

United States Congress’s legislative intent. Indeed, the Senate directed the Treasury to “issue

guidance to lenders and agents to ensure that the processing and disbursement of covered

loans prioritizes small business concerns and entities in underserved and rural markets,

including veterans and members of the military community, small business concerns owned

and controlled by socially and economically disadvantaged individuals…, women, and

businesses in operation for less than 2 years.”8

         26.    If not for the PPP Agents, tens of thousands of small businesses would have had

difficulty or been unable to apply for PPP loans.

         27.    Nowhere in the CARES Act or the SBA Regulations does the Federal

Government state, or even suggest, that Lender’s approval is required in order for an

Applicant to use an Agent.

         28.    Here, the Defendant is an SBA approved Lender. Plaintiff served as the PPP

Agent for small businesses applying for the PPP loans provided by the Defendant and backed by

the full faith and credit of the Federal Government.


8
    CARES ACT, PL 116-136, March 27, 2020, 134 Stat 281. (Emphasis Added.)



                                                   8
      Case 2:20-cv-00185 Document 1 Filed on 07/17/20 in TXSD Page 9 of 23



        29.     Despite Plaintiff’s important (and successful) work in assisting the Applicants

with their Applications, Defendant has not paid Plaintiff the regulatorily required Agent Fees,

but has instead retained the Agent Fee portion of the Lender Fees for itself.

        30.     Plaintiff has no other means of obtaining payment for the PPP Agent services it

provided to its clients in securing their PPP loans. The SBA Regulations specifically prohibit

PPP Agents from obtaining payment of any fees from the Applicants (i.e., Plaintiff’s clients).

The SBA Regulations require Plaintiff to be paid only by the Lender (i.e., Defendant) through

the payment of a portion of the Lender Fees.

        31.     Upon information and belief, apart from Plaintiff’s clients, Defendant funded

PPP loans for other businesses and failed to pay the statutorily required Agent Fees to members

of the proposed Class that served as PPP Agents for other Applicants whose PPP loans were also

funded by the Defendant.

        32.     Adding validity to the need to file this action, on May 27, 2020, United

Community Banks, Inc. (“UCB”), received a civil investigative demand (“CID”) from the U.S.

Department of Justice (the “DOJ”) pursuant to the False Claims Act. The CID directed UCB and

its affiliated entities “to produce certain documents and respond to written interrogatories

relating to the PPP loans approved by the Bank, the Bank’s non-payment of fees to agents of

borrowers and the Bank’s policies related to payment or non-payment of agent fees.”9

B.     Plaintiff Assisted its Clients with Applying for PPP Loans Under the CARES Act

        33.     To assist its clients with preparing Applications for a PPP loan through



9
  United Community Banks, Inc., Form 8-K (last visited June 18, 2020), https://ir.ucbi.com/static-
files/c7f8eaa8-d6bf-48e8-8ebc-a60c0bf3adea. UCB is a named defendant in another lawsuit
based on the same allegations in the Northern District of Georgia, 1:20-cv-02026-LMM.



                                                 9
       Case 2:20-cv-00185 Document 1 Filed on 07/17/20 in TXSD Page 10 of 23



Defendant, Plaintiff spent considerable time familiarizing itself with the CARES Act and the

related SBA Regulations. In particular, relevant provisions include Section 1102, which permits

the SBA to guarantee 100% of Section 7(a) loans under the PPP, and Section 1106 of the Act,

which provides forgiveness of up to the full principal amount of qualifying loans guaranteed

under the PPP.

          34.       Complying with the SBA Regulations, Plaintiff assisted Applicants in the PPP

Application process. As contemplated by the Federal Government, such assistance contributed to

the successful funding of the Applicants’ PPP loans with a Defendant.

          35.       Based on the SBA Regulations, Plaintiff understood that it was not allowed to

charge its clients any fee relating to the Application process and that it was only permitted to

receive compensation from the PPP Agents’ share of the Lender Fees the Federal Government

entrusted to the Lenders for the PPP Agents benefit.

          36.       Plaintiff further understood that it was not entitled to the Agent Fees until the
Lender received its Lender Fees. Based on information and belief, Defendant has received the
Lender Fees for the Applicants Plaintiff assisted, thereby making the Agent Fees immediately
due to Plaintiff.
          37.       To participate in the PPP, “Lenders must comply with the applicable lender
obligations set forth in this [SBA PPP Final Rule]…”10.
          38.       Therefore, Plaintiff believed in good faith that Defendant would comply with the
SBA Regulations and pay Plaintiff the statutorily required Agent Fees.
          39.       However, Defendant violated the SBA Final Rule because it did not pay
Plaintiff the Agent Fees the Federal Government entrusted to the Defendant for the benefit of the




10
     85 FR 20812 (1). (Emphasis Added).



                                                  10
     Case 2:20-cv-00185 Document 1 Filed on 07/17/20 in TXSD Page 11 of 23




Plaintiff. Instead, Defendant has illegally retained the Agent Fee portion of the Lender Fees.
        40.     A written request for payment of the Agent Fees was made to Defendant. The
Defendant refused to pay Plaintiff the Agent Fees.
        41.     Defendant, as a Lender under the PPP, lacks any legal authority under the SBA
Regulations to withhold payment of the Agent Fees to Plaintiff.
        42.     As a result of Defendant’s unlawful actions, Plaintiff and the Class have
suffered financial harm by being deprived of the statutorily mandated compensation for the
professional services they provided in their critical role as a PPP Agent, assisting Applicants in
the preparation of their PPP application. Defendant barred Plaintiff from receiving compensation
for its role as a PPP Agent in the PPP process, which role resulted in significant benefits to both
small businesses and the Lenders.
                                 IV. CLASS ALLEGATIONS
        43.     Plaintiff brings this action on behalf of itself, and all other similarly situated
Class members pursuant to Rule 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure
and seeks certification of the following Nationwide Class: All Agents who assisted a business in
preparing an Application for a PPP loan pursuant to the CARES Act (the “Nationwide Class”).
       44.      To the extent that a Nationwide Class is not certified, in the alternative, Plaintiff
brings this action on behalf of itself, and all other similarly situated Class members pursuant to

Rule 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure and seeks certification of
the following Statewide Class: All Agents who assisted a business in Texas in preparing an
Application for a PPP loan pursuant to the CARES Act (the “Statewide Class”).
       45.      The Statewide and Nationwide Class may hereafter be referred to as the “Class”.
       46.      For purposes of the Class definition, the term “Agent” has the same meaning as
an “agent” under the SBA Regulations.
        47.     Plaintiff reserves the right to expand, limit, modify, or amend this Class
definition, including the addition of one or more subclasses, in connection with Plaintiff’s
motion for class certification, or any other time, based upon, inter alia, changing circumstances


                                                11
     Case 2:20-cv-00185 Document 1 Filed on 07/17/20 in TXSD Page 12 of 23




and/or new facts obtained during discovery.
         48.     The following are excluded from the Class and/or Subclass: (a) any Judge or
Magistrate presiding over this action and members of their families; (b) the officers, directors, or
employees of Defendant; and (c) all persons who properly execute and file a timely request for
exclusion from the Class.
         49.     Numerosity: The Class is composed of hundreds or thousands of Agents (the
“Class Members”), whose joinder in this action would be impracticable. The disposition of their
claims through this class action will benefit all Class Members, the parties, and the courts.
         50.     Commonality and Predominance: Common questions of law and fact affect the
Class.   These questions of law and fact predominate over individual questions affecting
individual Class Members and, include, but are not limited to, the following:
           a. Whether Plaintiff is an “agent” as that term is defined by the Cares Act and
               relevant regulations;
           b. Whether Defendant was obligated to pay Plaintiff and the Class Agent Fees from
               the Lender Fees it received under the CARES Act;
           c. Whether Defendant failed to pay Agent Fees it was required to pay;
           d. Whether Class Members are entitled to damages; and if so, in what amount;
           e. Whether Defendant is likely to continue to mislead the public and Class Members

               and continue to violate SBA Regulations regarding paying Agents their earned
               fees under the CARES Act;
           f. Whether Plaintiff and Class Members are entitled to an award of reasonable
               attorney’s fees, pre-judgment interest and costs of suit; and
           g. Whether Defendant was unjustly enriched by its practice of refusing to pay Agent
               Fees.


         51.     Superiority: In engaging in the conduct described herein, Defendant has acted

and/or failed to act on grounds generally applicable to Plaintiff and other Class Members. Such


                                                12
     Case 2:20-cv-00185 Document 1 Filed on 07/17/20 in TXSD Page 13 of 23



behavior requires the Court’s imposition of uniform relief to ensure compatible standards of

conduct toward Class Members. A class action is superior to all other available means for the fair

and efficient adjudication of Plaintiff’s and the Class Members’ claims. Few, if any, Class

Members could afford or would deem it economically reasonable to seek legal redress of the

wrongs complained of herein on an individual basis. Absent a class action, Class Members

would not likely recover, or have the chance to recover, and Defendant would be permitted to

retain the fruits of its misdeeds. Any difficulties that might occur in the management of this

proposed class action are insubstantial. See Fed. R. Civ. P. 23(b)(1)(A).

        52.     Typicality: Plaintiff’s claims are typical of, and are not antagonistic to, the

claims of the other Class Members. Plaintiff and the Class Members have been injured by

Defendant’s uniform, unfair and unlawful practice of denying PPP Agent Fees, as alleged herein.

The factual and legal basis of Defendant’s liability to Plaintiff and each Class Member as a result

of Defendant’s actions are described herein.

        53.     Adequacy: Plaintiff is an adequate representative of the Class because it is a

member of the Class, and Plaintiff’s interests do not conflict with the interests of the other Class

Members that Plaintiff seeks to represent. Plaintiff will fairly and adequately represent and

protect the interests of the other Class Members. Plaintiff has retained counsel with substantial

experience in litigating complex cases, including class actions. Both Plaintiff and its counsel will

vigorously prosecute this action on behalf of the Class and have the financial ability to do so.

Neither Plaintiff nor counsel has any interest adverse to other Class Members.

        54.     Plaintiff is informed and believes that Defendant keeps extensive computerized

records of its loan applications through, inter alia, computerized loan application systems, and

Federally-mandated record-keeping practices. Defendant has one or more databases through




                                                13
     Case 2:20-cv-00185 Document 1 Filed on 07/17/20 in TXSD Page 14 of 23



which all of the Applicants may be identified and ascertained, and it maintains contact

information, including email and mailing addresses. From this information, the existence of the

Class Members (i.e., the PPP Agent for the Applicant) can be determined, and thereafter, a notice

of this action can be disseminated in accordance with due process requirements.

                                 IV.     CAUSES OF ACTION

                                            COUNT I
                                   DECLARATORY RELIEF
         55.     Plaintiff hereby incorporates by reference the foregoing allegations as if fully set
forth herein.
         56.     Plaintiff assisted its clients with the PPP Loan application process, allowed
Defendant to secure customers for PPP lending, and satisfied all prerequisites for obtaining PPP
Agent Fees. Defendant failed to pay Agent Fees owed to Plaintiff as required by the SBA
Regulations. Instead, Defendant kept the Agent Fees for itself, in direct violation of the SBA
Regulations.
         57.     An actual controversy has arisen between Plaintiff and Defendant as to the
Agent Fees owed to Plaintiff by Defendant. Through its conduct of refusing to pay Agent Fees
and otherwise, Defendant has denied that it owes the statutorily required Agent Fees to Plaintiff
and the Class.
         58.     Plaintiff and the Class seek a declaration, in accordance with SBA Regulations
and pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201, that Defendant is obligated to
set aside money to pay, and to pay the Agent Fees the PPP Agents have earned for the work
performed on behalf of their clients that received a PPP loan from the Defendant.
         59.     Plaintiff and the Class seek a declaration in accordance with the SBA
Regulations that a portion of the Lender Fees paid to Defendant must be paid to Plaintiff and the
Class.




                                                 14
       Case 2:20-cv-00185 Document 1 Filed on 07/17/20 in TXSD Page 15 of 23



                                          COUNT II
                                     UNJUST ENRICHMENT

          60.     Plaintiff hereby incorporates by reference the foregoing allegations as if fully set

forth herein.

          61.     Under Texas law, unjust enrichment is an equitable theory that provides for the

person receiving benefits unjustly to make restitution for those benefits. The taking of an undue

advantage is not an element of unjust enrichment, and the right to recover under an unjust

enrichment theory does not depend on the existence of a wrong. Under the doctrine, one who

receives benefits, even passively, which would be unjust to retain ought to make restitution for

those benefits. A key element of unjust enrichment is showing the defendant wrongfully secured

or passively received a benefit it would be unconscionable to maintain.

          62.     Plaintiff and the Class Members are PPP Agents who assisted small businesses

in preparing their Application for a PPP loan from Defendant who, in turn, received a federal

guarantee of repayment of the funds as well as a generous Lender Fee for each PPP loan from the

U.S. Government.

          63.     To participate in the PPP, “Lenders must comply with the applicable lender

obligations set forth in this [SBA PPP Final Rule]…”11. Despite their efforts as PPP Agents,

Defendant has failed to pay Plaintiff and the Class Members the Agent Fees in violation of the

SBA PPP Final Rule.

          64.     Instead, Defendant has retained the full amount of the Lender Fees from which

the SBA Regulations require Agent Fees to be paid. Therefore, Defendant has unfairly retained

fees intended to benefit and compensate Plaintiff and the Class for their efforts in promoting the




11
     85 FR 20812 (1). (Emphasis Added).


                                                  15
     Case 2:20-cv-00185 Document 1 Filed on 07/17/20 in TXSD Page 16 of 23



interests of the CARES Act and ensuring small businesses receive PPP loans.

        65.      By holding itself out as a PPP lender, Defendant’s conduct requested Plaintiff,

and the Class Members, to assist Applicants with their PPP Applications and have the

Applications submitted to Defendant for approval.

        66.      Defendant has been, and continues to be unjustly enriched, to the detriment and

at the expense of the Class Members.

        67.      Defendant has unjustly benefitted through the illegal retention of the Agent Fee

portion of the Lender Fees paid by the Federal Government to the Defendant for the benefit of

the Plaintiff and the Class.

        68.      If Defendant’s practice of retaining the full amount of Lender Fees despite the

efforts of PPP Agents who, under the SBA Regulations, are entitled to a portion of the Lender

Fees as Agent Fees, then the purpose and intent of the CARES Act would be upset because PPP

Agents would receive no due compensation for assisting small businesses seeking a PPP Loan.

        69.      Plaintiff and the Class have no other means of obtaining compensation because

the SBA Regulations prohibit PPP Agents from receiving payment from any source other than

the Lender Fees and expressly prohibit collecting any fees from the Applicants.

        70.      Defendant’s conduct willfully and intentionally negates the terms of the SBA

Regulations by unilaterally refusing to forward to the PPP Agents the regulatorily required Agent

Fees that the Federal Government entrusted to the Lenders. Defendant’s actions render those

terms superfluous and undermine the intent of Congress to promote small business loans under

the PPP and CARES Act.

        71.      Defendant should not be allowed to retain the proceeds from the benefits

conferred upon it by Plaintiff and the U.S. Government.




                                               16
     Case 2:20-cv-00185 Document 1 Filed on 07/17/20 in TXSD Page 17 of 23



        72.      Plaintiff and the Class were injured as a direct and proximate cause of

Defendant’s misconduct. Therefore, Plaintiff seeks disgorgement of Defendant’s unjustly

acquired profits and other monetary benefits resulting from Defendant’s unlawful conduct, an

injunction preventing Defendant from continuing its unlawful conduct, and all other relief

afforded under the law that this Court deems just and proper.

                                           COUNT III

                                         CONVERSION

        73.      Plaintiff hereby incorporates by reference the foregoing allegations as if fully set

forth herein.

        74.      Under Texas law, a plaintiff has a claim for conversion when (1) the plaintiff

had entitlement to possession of property; (2) the defendant unlawfully and without authorization

assumed and exercised control over the property to the exclusion of, or inconsistent with, the

plaintiff's rights as an owner; (3) the plaintiff demanded return of the property; and (4) the

defendant refused to return the property. See Lawyers Title Co. v. J.G. Cooper Dev., Inc., 424

S.W.3d 713, 718 (Tex. App.—Dallas 2014, pet. denied). An action for conversion of money

arises where the money can be identified as a specific chattel, meaning it is: (1) delivered for safe

keeping; (2) intended to be kept segregated; (3) substantially in the form in which it is received

or an intact fund; and (4) not the subject of a title claim by the keeper. Id. That requirement is

met because the Agent Fees are a segregated portion of the Lender Fees awarded through the

SBA Regulations for a successfully funded PPP loan. Additionally, based on information and

belief, the SBA paid the Lender Fees on a per PPP loan basis, meaning the Agent Fees are

traceable to the payment from the SBA.

        75.      Under the SBA Regulations, Plaintiff and the Class, as PPP Agents, have a right




                                                 17
     Case 2:20-cv-00185 Document 1 Filed on 07/17/20 in TXSD Page 18 of 23



to, title in, and the legal right of possession of, Agent Fees that must be paid from the amount of

Lender Fees provided to Defendant for lending money pursuant to approved Applications.

        76.       The SBA Regulations state that “Agent fees will be paid out of lender fees” and

provide guidelines on the amount of Agent Fees that should be paid to the PPP Agent, depending

on the size of the PPP loan secured.

        77.       Additionally, the SBA Regulations require that Lenders, not Borrowers, pay the

Agent Fees. The SBA Regulations unequivocally state that “Agents may not collect fees from

the applicant.”

        78.       Plaintiff and the Class fulfilled the role of PPP Agent by assisting small

businesses with their Applications. Due to Plaintiff’s efforts, Defendant made federally backed

PPP loans, entitling Defendant to Lender Fees from the U.S. Government. As such, Plaintiff has

a right to receive, and title to, the regulatorily-mandated Agent Fees.

        79.       Although Plaintiff is entitled to Agent fees under the SBA Regulations,

Defendant has failed to pay the required Agent Fees, which the Federal Government paid to the

Defendant as part of the Lender Fees. Defendant has no legal claim, authorization, or approval

for this wrongful withholding of the Agent Fees. Therefore, Defendant has appropriated,

assumed, and exercised dominion over the Plaintiff’s and Class’ Agent Fees.

        80.       At the time it unlawfully retained the Agent Fees, Defendant knew or should

have known that the Agent Fees were owed to Plaintiff and the other Class Members.

        81.       Defendant’s improper acts or practices of refusing to pay Plaintiff and the other

Class Members the mandated Agent Fees are the proximate cause of the damages sustained by

the Plaintiff and the Class Members.

        82.       Defendant’s conduct manifests a knowing and reckless indifference toward, and




                                                 18
     Case 2:20-cv-00185 Document 1 Filed on 07/17/20 in TXSD Page 19 of 23



a disregard of, the rights of Plaintiff and the Class Members.

        83.     By withholding the Agent fees, Defendant has maintained wrongful control over

Plaintiff’s property inconsistent with Plaintiff’s entitlements under the SBA Regulations.

        84.     Defendant committed civil conversion by retaining monies owed to Plaintiff and

the Class.

        85.     Plaintiff and the Class have been injured as a direct and proximate cause of

Defendant’s misconduct. Plaintiff, as such, seeks recovery from Defendant in the amount of the

owed Agent Fees, and for all other relief afforded under the law.

                                           COUNT IV

                          BREACH OF AN IMPLIED CONTRACT

        86.     Plaintiff hereby incorporates by reference the foregoing allegations as if fully set

forth herein.

        87.     Under Texas law, the elements of a contract (express or implied) require an

offer, an acceptance, and a mutual agreement as to the terms. The difference between express

and implied contracts is that the element of mutual agreement in implied contracts is inferred

from the circumstances. An implied contract arises from the dealings of the parties, from which

the facts show that the minds of the parties met on the terms of the contract without any legally

expressed agreement thereto.

       88.      Plaintiff and the Class, as PPP Agents, conferred a benefit upon Defendant by
assisting Applicants with their PPP Applications that were submitted to Defendant. Based in part
on Plaintiff’s work, Defendant received the Lender Fee from the Federal Government,
approximately 20% of which was to be forwarded to the PPP Agents (i.e., Plaintiff and the
Class) as payment for the Agent Fee.
        89.     In performing work to assist Applicants in preparing Applications for a PPP loan



                                                19
        Case 2:20-cv-00185 Document 1 Filed on 07/17/20 in TXSD Page 20 of 23




for their small business, Plaintiff and the Class had a reasonable expectation of compensation.
That reasonable expectation stemmed from the SBA Regulations, which explicitly stated PPP
Agents would receive Agent Fees from the lenders. Those Agent Fees were to be paid out of a
portion of the Lender Fees.
          90.    Despite that reasonable expectation and the plain language of the SBA
Regulations, Defendant has failed to pay Plaintiff and the Class the statutorily required Agent
Fees.
          91.    Instead, Defendant has retained, or stated its entitlement to retain, the Agent Fee
portion of the Lender Fees for itself and thereby, benefited from the work performed by Plaintiff
and the Class.
          92.    It would be unjust to allow Defendant to retain the benefit of Plaintiff’s and the
Class’s Agent Fees in light of their reasonable expectation of payment for the services they
rendered.
          93.    Defendant, regardless of any intent of the parties, has a quasi-contractual
obligation to pay for the services by which it benefited and to compensate Plaintiff and the Class
for the reasonable value of their services.
          94.    Plaintiff and the Class have been injured as a direct and proximate cause of
Defendant’s misconduct. Plaintiff, as such, seeks recovery from Defendant in the amount of the

owed Agent Fees, and for all other relief afforded under the law.


                                              COUNT V

                              VIOLATIONS OF THE CARES ACT
          95.    Plaintiff hereby incorporates by reference the foregoing allegations as if fully set
forth herein.
          96.    The CARES Act provides a stimulus package in response to the COVID-19
pandemic and includes the PPP, which assists small businesses seeking to maintain payroll and
other authorized expenses.



                                                 20
     Case 2:20-cv-00185 Document 1 Filed on 07/17/20 in TXSD Page 21 of 23




        97.         There is an implied cause of action arising under the CARES Act.
        98.         The CARES Act, along with the SBA’s Regulations, provides for the payment
of Agent Fess to authorized representatives who assisted PPP loan applicants with their PPP
Applications (i.e., PPP Agents consisting of the Plaintiff and the Class Members).
        99.         In flagrant disregard for the law, Defendant has failed and/or refused to pay the
Agent Fees to the Applicants’ authorized representatives (i.e., PPP Agents consisting of the
Plaintiff and the Class Members), and instead, kept the fees to enrich itself.
        100.        Plaintiff and Class Members are PPP Agents under the CARES Act and the
SBA Regulations and, therefore, are entitled to the Agent Fees they have earned. The Agent Fees
have been paid to the Lenders by the Federal Government and are to be paid by the Lenders to
the Plaintiff and Class Members as set forth in the CARES Act and the SBA Regulations.
        101.        Nevertheless, Defendant refused to pay Plaintiff and the Class Members the
authorized Agent Fees.
        102.        As a direct and proximate result of Defendant’s failure and/or refusal to comply
with the CARES Act and the Rule, Plaintiff and the Class Members have suffered damages in
excess of $5 million.
                                              COUNT VI

         VIOLATIONS OF THE SBA’s 7(a) LOAN PROGRAM, 15 U.S.C. § 636(a)
        103.        Plaintiff hereby incorporates by reference the foregoing allegations as if fully
set forth herein.
        104.        The PPP was added to the SBA’s 7(a) loan program, which is designed to
assist small businesses in obtaining financing.
        105.        There is an implied cause of action arising under the SBA’s 7(a) loan program,
as applied through the CARES Act.
        106.        The SBA Regulations provide for the payment of Agent Fees to authorized
representatives that assisted PPP Applicants with their PPP Applications (i.e., PPP Agents
consisting of the Plaintiff and the Class Members).



                                                  21
     Case 2:20-cv-00185 Document 1 Filed on 07/17/20 in TXSD Page 22 of 23




        107.       In flagrant disregard for the law, Defendant has failed and/or refused to pay
Agent Fees to Plaintiff and the Class Members, and instead, have kept the fees to enrich itself.
        108.       As a direct and proximate result of Defendant’s wrongful actions, Plaintiff and
the Class Members have suffered damages in excess of $5 million.


                                     PRAYER FOR RELIEF
WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the following relief:
       a.   For an Order certifying the Class as defined above, appointing Plaintiff as Class
            representative, and appointing Plaintiff’s counsel as Class counsel;
       b.   For an Order declaring Defendant’s actions to be unlawful;
       c.   For a declaration that all regulatorily-mandated and calculated Agent Fees are owed
            to Plaintiff and the Class and should be deposited into a mutually agreeable fund or
            funds within 60 days, to be distributed to the PPP Agents who are entitled to the
            funds;
       d.   For all injunctive and other equitable relief available to Plaintiff and Class Members;
       e.   For an award of all recoverable compensatory, statutory, and other damages
            sustained by Plaintiff and Class Members;
       f.   For reasonable attorneys’ fees and expenses as permitted by applicable statutes and
            law;
       g.   For costs related to bringing this action;
       h.   For pre- and post-judgment interest as allowed by law; and,
       i.   Such further relief at law or in equity that this Court deems just and proper.
                                  DEMAND FOR JURY TRIAL
Plaintiff, individually and on behalf of the Class, demand a trial by jury on all issues so triable.




                                                 22
     Case 2:20-cv-00185 Document 1 Filed on 07/17/20 in TXSD Page 23 of 23




Dated: July 17, 2020


                                           Respectfully submitted,

                                           /s/ Cory S. Fein
                                           CORY S. FEIN
                                           CORY FEIN LAW FIRM
                                           712 Main Street, Suite 800
                                           Houston, TX 77002
                                           (281) 254-7717
                                           (530) 748 - 0601 (fax)
                                           cory@coryfeinlaw.com


                                           For Plaintiff, Daniel T.A. Cotts PLLC




                                      23
